DETAILED ACTION
                                                                                                                                                                                                       Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 11-14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinberg et al. (US 2015/0323624 A1).
With respect to claim 1, Feinberg discloses a radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, comprising (see Figure 1A): a loop portion comprising at least three distributed capacitance conductor wires (see coil loops # 111, #112, #113 and #114 distributed within and having capacitances #194, #115 for each loop) encapsulated and separated by a dielectric material (see Figures 1D1 and 1D2 showing a dielectric substrate #149 encapsulating the main loop #111 and other loops that are separate from 
    PNG
    media_image1.png
    469
    639
    media_image1.png
    Greyscale
each other and separated from circuit elements like #118); a coupling electronics portion including a pre-amplifier (see Figure 1A having coil loops coupled to decoder #118 and having preamplifiers #117); and a coil-interfacing cable extending between the coupling electronics portion and an interfacing connector of the RF coil assembly (see cables labeled by the examiner).  
With respect to claim 6, Feinberg discloses the loop portion further includes a core surrounded by the at least three distributed capacitance conductor wires (see Figure 1A labeled above having a core surrounded by many conductors having capacitors #194, #115 distributed throughout).   
With respect to claim 7, Feinberg implicitly teaches the core is made of a second dielectric material (the second dielectric material is air since the system is not in a vacuum).  
With respect to claims 8 and 17, Feinberg discloses the loop portion comprises at least three coaxial conductive wires encapsulated and separated by the dielectric material (see Figure 1A as discussed above in claim 1).  
With respect to claims 9 and 18, Feinberg discloses the at least three coaxial conductor wires include a center wire conductor, a first shield surrounding the center wire conductor, and a second shield surrounding the first shield (see paragraph 0120 disclosing the RF shields).  
With respect to claims 11 and 20, Feinberg discloses the loop portion includes at least three parallel planar strips encapsulated and separated by the dielectric material (see Figure 1A as discussed above in claim 1).   
With respect to claim 12, Feinberg discloses the coupling electronics portion further includes a decoupling circuit configured to decouple the RF coil assembly during a transmit operation (see paragraph 0002) and an impedance inverter circuit (see paragraph 0056).   
With respect to claim 13, Feinberg discloses a radio frequency (RF) coil array assembly for a magnetic resonance imaging (MRI) system, comprising (see Figure 1A): a plurality of RF coils, each RF coil comprising: a loop portion comprising at least three distributed capacitance conductor wires (see coil loops # 111, #112, #113 and #114 distributed within and having capacitances #194, #115 for each loop) encapsulated and separated by a dielectric material (see Figures 1D1 and 1D2 showing a dielectric substrate #149 encapsulating the main loop #111 and other loops that are separate from each other and separated from circuit elements like #118); and a coupling electronics portion including a pre-amplifier (see Figure 1A having coil loops coupled to decoder #118 and having preamplifiers #117); and a coil-interfacing cable extending between the coupling electronics portion and an interfacing connector of the RF coil array assembly (see cables labeled by the examiner in figure above for claim 1).  
With respect to claim 14, Feinberg discloses the plurality of RF coils are movable relative to each other (see paragraph 0055 and 0107 disclosing means for moving/rotating for adjusting the frequency).  
20. The RF coil array assembly of claim 13, wherein the loop portion of each RF coil comprises at least three parallel planar strips encapsulated and separated by the dielectric material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (US 2015/0323624 A1).
With respect to claims 2 and 15, Feinberg discloses the loop portion comprises four parallel conductor wires (see coil loops # 111, #112, #113 and #114 in Figure 1A) encapsulated and separated by the dielectric material, the four parallel conductor wires arranged in a square configuration (see Figures 1D1 and 1D2 showing a dielectric substrate #149 encapsulating the main loop #111 and other loops that are separate from each other and separated from circuit elements like #118 in a square configuration of the dielectric substrate #149).  Furthermore, Feinberg’s main embodiment discloses the loop coils to be circular (as seen on Figure 1), but in another embodiment, other shapes are available, for example square coil loops (see paragraph  which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
With respect to claims 4 and 16, Feinberg discloses the loop portion comprises six parallel conductor wires (see coil loops # 111, #112, #113, #114, #123 and #153 as seen on Figures 1A and 1b) encapsulated and separated by the dielectric material (see Figures 1D1 and 1D2 showing a dielectric substrate #149 encapsulating the main loop #111 and other loops that are separate from each other and separated from circuit elements like #118). Furthermore, Feinberg’s main embodiment discloses the loop coils to be circular (as seen on Figure 1), but in another embodiment, other shapes are available, for example hexagonal coil loops (see paragraph 0092). Therefore, one of ordinary skill in art at the time the invention was made to have a loop coil hexagonal shaped as taught by Feinberg’s other embodiment for the purpose of disclosing another shape option between all the shapes known in the art since any shape will perform equally well or perform the same function of receiving signals from an anatomical region wherein the shape is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in shape is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Allowable Subject Matter
Claims 3, 5, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive.
Applicant argues that Feinberg fails to teach or fairly suggest the conducting wires encapsulated and separated by a dielectric material. 
The examiner disagrees with applicant’s argument since Feinberg discloses the conducting wires (see coil loops # 111, #112, #113, #114 and #122 distributed within and having capacitances #194, #115 for each loop) encapsulated and separated by a dielectric material (see Figures 1D1 and 1D2 showing a dielectric substrate #149 encapsulating the main loop #111 and other loops that are separate from each other and separated from circuit elements like #118 and wires 11 and #122 are separated by a distance from each other by depositing each on different sides of the dielectric material #149. See also paragraphs 0060 and 0067). Furthermore, Feinberg describes the relationship of the wires with the dielectric material as being affixed or deposited which are considered as encapsulated since each are part of said dielectric material #149 by depositing one in each side of said dielectric, one on top and one on the bottom. Also, applicant’s . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.